FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report Of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File No. 000-32981 QWICK MEDIA INC. (formerly Tuscany Minerals Ltd.) (Translation of registrant's name into English) 780 - 333 Seymour Street, Vancouver, British Columbia, V6B 5A6 (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F] Form 20-FForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82 - 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Qwick Media Inc. (the “Company”) (formerly Tuscany Minerals Ltd.) 780 - 333 Seymour Street Vancouver, BCV6B 5A6 Item 2Date of Material Change July 15, 2010 Item 3News Release The news release was disseminated on July 22, 2010 through Market News and Stockwatch. Item 4Summary of Material Change The Company announced that it changed its name from “Tuscany Minerals Ltd.” to “Qwick Media Inc.”.The Company’s symbol remains as TUSMF. Item 5Full Description of Material Change 5.1Full Description of Material Change See attached News Release. 5.2Disclosure for Restructuring Transactions N/A Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 N/A Item 7Omitted Information None Item 8Executive Officer J. Stephen Barley, Chief Financial Officer at 778.370.1715 Item 9Date of Report July 22, 2010 2 News Release Qwick announces change of name with FINRA Vancouver, BC, July 22, 2010 – Qwick Media Inc. (the “Company”) (OTCBB:TUSMF), announces that, effective July 15, 2010, it received approval from the Financial Industry Regulatory Authority (FINRA) for its name change from “Tuscany Minerals Ltd.” to “Qwick Media Inc.”.The symbol of the Company remains as “TUSMF”. FURTHER INFORMATION: J. Stephen Barley Chief Financial Officer and Director Qwick Media Inc. . 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. QWICK MEDIA INC. /s/ J. Stephen Barley J. Stephen Barley Chief Financial Officer and Director Date:July 26, 2010 4
